Citation Nr: 0924107	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a cold 
weather injury to the bilateral lower legs.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to 
April 1955.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2005 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Jackson, Mississippi that denied the benefits 
sought on appeal.  

The Board notes that in the Veteran's January 2007 VA Form 9 
he raises an issue of a current blood problem due to his 
exposure to ionizing radiation while on active duty.  This 
issue is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence does not demonstrate a current 
bilateral lower leg disability due to cold weather injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of a cold 
weather injury to the bilateral lower legs have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for residuals of a cold 
weather injury to the bilateral lower legs.  In several 
letters, the Veteran describes being exposed to extreme 
temperatures while stationed in Korea during the winter of 
late 1952 and early 1953.  The Veteran contends that his 
current residuals predominantly include numbness and a 
feeling of coldness in his legs.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Here, the requirements for service connection have not been 
met.  At the outset, the Board notes that both the Veteran 
and his sister have submitted lay evidence describing the 
cold weather the Veteran survived and supporting the in-
service incurrence of the Veteran's condition.  The Board 
does not doubt the competency or the credibility of these 
statements, and is sympathetic to the Veteran's condition.  
However, there is simply no medical evidence of record 
documenting any current residual disability from frostbite or 
cold weather exposure.  

At a January 2008 VA examination the Veteran was diagnosed 
with peripheral neuropathy of both lower extremities.  The 
examiner stated, "[i]t is speculative whether it is a 
residual of frost bite or etoh [alcohol] related neuropathy. 
I cannot resolve this issue without resorting [sic] to mere 
speculation."  The examiner went on to find that the 
neuropathy is less likely as not due to the Veteran's 
diabetes and smoking, but again concluded, "[i]t is 
speculative whether the neuropathy is related to the 
Veteran's report of exposure to the cold in Korea."  

The VA and private treatment notes of record are similar.  In 
a September 2005 VA treatment report,  the treating physician 
noted, "[p]t [patient] appears to have a chronic peripheral 
neuropathy, of uncertain etiology, involving the LE [lower 
extremity] in a stocking distribution below both legs. 
Although a definitive diagnosis has not been reached, I 
wonder if this could represent a garden-variety diabetic 
peripheral neuropathy ..."  In one May 2003 VA treatment 
record it was stated, "[t]his patient's severe peripheral 
neuropathy may be due to B12 deficiency."  In another May 
2003 VA treatment note, it was reported, "[pt now admits to 
stronger EtOH history, which may be cause of peripheral 
neuropathy."  In a November 2001 report from the Veteran's 
podiatrist, the Veteran's condition was described as 
"alcoholic related Periph. neuropathy."  In a December 2000 
private neurological examination report, the neurologist 
stated, "[f]or his peripheral neuropathy, we will check for 
any treatable causes of the peripheral neuropathy. Also, this 
may be due to alcohol so we advised the patient to stop 
drinking."

In addition to the peripheral neuropathy, the record shows 
the Veteran suffers from a number of foot and leg problems 
including onyonycholysis, onychomycosis, and a service-
connected right foot fracture, documented in the January 2008 
VA examination report for example.  However, the medical 
evidence of record is devoid of any diagnosis of a bilateral 
lower leg disability due to cold weather exposure.  Where the 
medical evidence establishes that a Veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of 
a current diagnosis, the other elements of service connection 
need not be addressed and the Veteran's claim for service 
connection must be denied on a direct basis.

Alternatively, service connection may also be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the Veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303(b); see Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  

Here, the chronicity requirements of 38 C.F.R. 3.303(b) are 
not met.  While the Veteran reports he has experienced 
continuous symptoms related to cold weather exposure since 
service, a continuity of symptomatology not been established 
in the medical evidence.  The earliest medical evidence 
associated with the claims file is dated from 1986, more than 
thirty years after the Veteran's service separation.  In 
addition, as noted by the January 2008 VA examiner, there is 
no objective evidence for continuity of care for his 
frostbite/problem with his legs and feet from 1955 until 
2000. In the year 2000 he was diagnosed with neuropathy."  
Accordingly, direct service connection must also be denied 
based on the chronicity provisions of 38 C.F.R. § 3.303(b).

In reaching this decision the Board considered the Veteran's 
arguments in support of his assertion that he has a bilateral 
lower leg condition related to service.  The Veteran, as a 
lay person untrained in the field of medicine, is not 
competent to offer an opinion in this regard. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). These arguments do not 
provide a factual predicate upon which compensation may be 
granted.  For all of these reasons, the Veteran's claim is 
denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
June 2005 provided the Veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  Also, a letter of August 2006 provided the Veteran 
with information concerning the evaluation and effective date 
that could be assigned should service connection be granted, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  While 
there is some indication that the Veteran's service treatment 
records are fire related, a number of his service records are 
contained in the claims file and moreover, as discussed 
above, as the Veteran does not meet the first element of 
service connection the in-service component of the analysis 
need not be addressed.  The Veteran has been afforded the 
opportunity for a personal hearing and has been given a VA 
examination.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

Service connection for residuals of a cold weather injury to 
the bilateral lower legs is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


